Citation Nr: 0406415	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  02-10 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder. 

2.  Entitlement to service connection for a right ankle 
disorder. 

3.  Entitlement to service connection for a left shoulder 
disorder. 

4.  Entitlement to service connection for residuals of a 
broken nose. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from February 1983 to 
February 1987.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Houston, Texas, (hereinafter RO).  In October 2003, 
the veteran was afforded a videoconference hearing pursuant 
to the provisions of 38 U.S.C.A. § 7107(e)(2) (West 2002).  
During this hearing, the undersigned Veterans Law Judge was 
located in Washington, D.C., and the veteran was located at 
the RO.  

While a notice of disagreement was not filed with respect to 
the issue of entitlement to service connection for a left 
knee disorder, the RO waived this procedural requirement by 
addressing this issue in the July 2002 statement of the case.  
As the veteran indicated in his substantive appeal that he 
desired appellate review of all the issues addressed in the 
July 2002 statement of the case, and testimony was taken on 
this issue at the hearing, the Board has assumed jurisdiction 
over this issue.  

The issue of entitlement to an increased rating for residuals 
of a left malleolus fracture was withdrawn at the hearing, 
and has thus not been listed on the title page. 

REMAND

The physician who conducted the September 2001 VA examination 
stated that he had not reviewed the service medical records 
prior to the examination, and he did not at that time render 
an opinion as to whether any of the disabilities for which 
service connection is claimed are etiologically related to 
service.  As the service medical records reflect pertinent 
treatment, the Board concludes that the veteran should be 
afforded another VA examination that includes medical 
opinions, based on review of the service medical records, as 
to whether any of the claimed conditions are etiologically 
related to service.  In addition, the RO will be asked to 
obtain records from the treatment referenced by the veteran 
at his October 2003 hearing that have not been obtained.  The 
Board finds this development to be necessary in order to 
fulfill the duty to assist the veteran in the development of 
his claims.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part. 

1.  The RO must review the claims file 
and ensure that all VCAA obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  This should include 
contacting the veteran and asking him to 
provide the names and addresses of all 
providers of medical treatment, along 
with approximate dates of treatment, for 
the disabilities at issue.  The veteran 
referred to the following treatment at 
his October 2003 hearing:  University of 
Texas Medical Branch in Galveston, a 
"Dr. Berry" at a Prairie View 
University medical facility, a "Dr. 
Nathani" in Waller, Cy-Fair Medical 
Center in Houston and "Sonicare."  He 
should be requested to provide any more 
specific information concerning this 
treatment deemed necessary in order to 
obtain clinical records of such.  Any 
pertinent VA treatment reports not 
already of record should also be 
obtained.  

2.  The veteran should be afforded an 
appropriate VA examination(s) that 
includes medical opinions as to whether 
there is an etiologic relationship 
between a current left knee, right ankle, 
or left shoulder disorder and in-service 
symptomatology or pathology.  The 
examiner should also state whether there 
are any current residuals attributable to 
a nose fracture, or other injury to the 
nose, incurred during service.  In 
rendering these opinions, the examiner 
should use the language "unlikely," 
"as likely as not" or "likely."  (The 
term "as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)  
The claims file, particularly the service 
medical records, should be provided to 
the examiner and reviewed prior to the 
examination.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand.  The RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required by the VCAA.  If further action 
is required, the RO should undertake it 
before further adjudication of the 
claims.  

4.  Finally, the RO should readjudicate 
the veteran's claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to any claim on 
appeal remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of 
the case and afforded a reasonable 
period of time within which to respond 
thereto.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  He is hereby 
notified that if he has any relevant evidence in his 
possession, he must submit it.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




